           Case 6:21-cv-00452-RDP Document 1 Filed 03/29/21 Page 1 of 8                     FILED
                                                                                   2021 Mar-30 PM 12:17
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                             JASPER DIVISION

MELISSA FENDLEY,
an individual,

      Plaintiff,
                                               CASE NO:
vs.

THE GREEN TOP CAFE, INC,

     Defendant.
__________________________________/

                                   COMPLAINT

      Plaintiff, MELISSA FENDLEY (“Plaintiff”) by and through the undersigned

counsel, hereby files this Complaint and sues THE GREEN TOP CAFE, INC, for

injunctive relief, attorney’s fees and costs pursuant to 42 U.S.C. §12181 et seq.,

(“Americans with Disabilities Act” or “ADA”) and alleges:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.      Venue is proper in this Court, the Northern District of Alabama

                                           1
           Case 6:21-cv-00452-RDP Document 1 Filed 03/29/21 Page 2 of 8




pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court

for the Northern District of Alabama.

      3.      Plaintiff,   MELISSA      FENDLEY     (hereinafter   referred   to   as

“FENDLEY”) is a resident of the State of Alabama and is a qualified individual with

a disability under the ADA. FENDLEY suffers from what constitutes a “qualified

disability” under the Americans With Disabilities Act of 1990, (“ADA”) and all

other applicable Federal statutes and regulations to the extent that she suffers from

paraplegia and requires a wheelchair for mobility. Prior to instituting the instant

action, FENDLEY visited the Defendant’s premises at issue in this matter, and was

denied full, safe and equal access to the subject properties due to their lack of

compliance with the ADA. FENDLEY continues to desire and intends to visit the

Defendant’s premises but continues to be denied full, safe and equal access due to

the barriers to access that continue to exist.

      4.      The Defendant, THE GREEN TOP CAFE, INC is a domestic

corporation company registered to do business and, in fact, conducting business in

the State of Alabama. Upon information and belief, THE GREEN TOP CAFE, INC

(hereinafter referred to as “THE GREEN TOP CAFE”) is the owner, lessee and/or

operator of the real property and improvements that are the subject of this action,

specifically: The Green Top BBQ Restaurant located at 7530 Highway 78 E., in

                                            2
           Case 6:21-cv-00452-RDP Document 1 Filed 03/29/21 Page 3 of 8




Dora, Alabama (hereinafter referred to as the "Restaurant").

      5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Restaurant

owned by THE GREEN TOP CAFE is a place of public accommodation in that it is

a restaurant operated by a private entity that provides goods and services to the

public.

      8.      Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Restaurant in derogation of 42 U.S.C §12101 et seq.

      9.      The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Restaurant owned by THE

                                          3
         Case 6:21-cv-00452-RDP Document 1 Filed 03/29/21 Page 4 of 8




GREEN TOP CAFE.              Prior to the filing of this lawsuit, Plaintiff visited the

Restaurant at issue in this lawsuit and was denied access to the benefits,

accommodations and services of the Defendant’s premises and therefore suffered an

injury in fact as a result of the barriers to access listed in Paragraph 11, below that

she personally encountered. In addition, Plaintiff continues to desire and intends to

visit the Restaurant, but continues to be injured in that she is unable to and continues

to be discriminated against due to the barriers to access that remain at the Restaurant

in violation of the ADA. FENDLEY has now and continues to have reasonable

grounds for believing that she has been and will be discriminated against because of

the Defendant’s continuing deliberate and knowing violations of the ADA.

      10.        Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.        THE GREEN TOP CAFE is in violation of 42 U.S.C. §12181 et seq.

and 28 C.F.R. §36.302 et seq. and is discriminating against the Plaintiff as a result

of inter alia, the following specific violations that Plaintiff personally encountered:

            i.      There are no accessible or van accessible parking spaces in the

                    parking lot;




                                             4
Case 6:21-cv-00452-RDP Document 1 Filed 03/29/21 Page 5 of 8




  ii.   The entry vestibule has doors in series that provide insufficient floor

        space for a wheelchair user between the exterior and interior pairs

        of entry doors;

 iii.   There is no lowered seating section at the bar for a wheelchair user;

 iv.    The Men’s and Women’s toilet rooms are located on a lower level

        that is accessed from the main level by 4 steps and no wheelchair

        accessible route is provided to access the toilet rooms;

  v.    The Men’s and Women’s toilet room entry doors are too narrow for

        a wheelchair user to enter;

 vi.    The Men’s and Women’s toilet room entry doors have knob-type

        door hardware that require tight grasping and twisting of the wrist

        to operate;

vii.    The Men’s and Women’s toilet rooms lack accessible signage;

viii.   At the entry the Men’s and Women’s toilet room entry foyers, there

        are doors in series that provide insufficient clear floor space for a

        wheelchair user to enter or exit the toilet rooms;

 ix.    At the Men’s and Women’s toilet rooms, the water closets have no

        grab bars for a wheelchair user;




                                  5
         Case 6:21-cv-00452-RDP Document 1 Filed 03/29/21 Page 6 of 8




             x.       At the Men’s and Women’s toilet rooms the hot water and drain

                      pipes are not insulated at the lavatories for a wheelchair user;

            xi.       At the Men’s and Women’s toilet rooms the mirrors are mounted

                      too high for a wheelchair user;

            xii.      At the Men’s and Women’s toilet rooms the paper towel dispensers

                      and the soap dispensers are out of reach of a wheelchair user.


      12.          There are other current barriers to access and violations of the ADA at

the Restaurant owned and operated by THE GREEN TOP CAFE that were not

specifically identified herein as the Plaintiff is not required to engage in a futile

gesture pursuant to 28 C.F.R. Part 36, §36.501 and, as such, only once a full

inspection is performed by Plaintiff or Plaintiff’s representatives can all said

violations be identified.

      13.          To date, the barriers to access and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance

with the provisions of the ADA.

      14.          Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R. §36.304,

THE GREEN TOP CAFE was required to make its Restaurant, a place of public

accommodation, accessible to persons with disabilities by January 28, 1992. To



                                                 6
         Case 6:21-cv-00452-RDP Document 1 Filed 03/29/21 Page 7 of 8




date, THE GREEN TOP CAFE has failed to comply with this mandate.

      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have her reasonable attorney’s

fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff injunctive relief, including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against THE GREEN TOP

CAFE and requests the following injunctive and declaratory relief:

             A.     That the Court declare that the property owned and
                    administered by Defendant is violative of the ADA;

             B.     That the Court enter an Order directing Defendant to alter
                    its facilities to make them accessible to and useable by
                    individuals with disabilities to the full extent required by
                    Title III of the ADA;

             C.     That the Court enter an Order directing Defendant to
                    evaluate and neutralize its policies and procedures towards
                    persons with disabilities for such reasonable time so as to
                    allow them to undertake and complete corrective
                    procedures;

             D.     That the Court award reasonable attorney’s fees, costs

                                           7
       Case 6:21-cv-00452-RDP Document 1 Filed 03/29/21 Page 8 of 8




                 (including expert fees) and other expenses of suit, to the
                 Plaintiff; and

           E.    That the Court award such other and further relief as it
                 deems necessary, just and proper.

     Dated this 29th day of March, 2021.


                                           Respectfully submitted,

                                           By: /s/ Edward I. Zwilling
                                           Edward I. Zwilling, Esq.
                                           AL State Bar No.: ASB-1564-L54E
OF COUNSEL:

Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com




                                      8
